Order entered April 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01348-CR

                              DAREN STEVENSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-21775-U

                                            ORDER
       The Court GRANTS appellant’s April 6, 2016 motion to substitute counsel.            We
DIRECT the Clerk to substitute Sharita Blacknall as appellant’s appointed attorney of record in
p lace of Dianne Jones McVay.
       We ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of
this order, a supplemental clerk’s record containing the trial court’s March 4, 2016 order
appointing Sharita Blacknall as appellant’s attorney.
       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County
District Clerk; Dianne Jones McVay; Sharita Blacknall; and the Dallas County District
Attorney’s Office.
                                                        /s/   ADA BROWN
                                                              JUSTICE